DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/7/2019 in which Applicant lists claims 1-2, 5, 9, 12, 16, 18 and 20 as being original, and claims 3-4, 6-8, 10-11, 13-15, 17, 19 and 21-22 as being currently amended. It is interpreted by the examiner that claims 1-22 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group VII in the reply filed on 4/13/2021 is acknowledged.  The traversal is on the grounds that unity of invention exists between Groups I-VII because there is a technical relationship that involves the same special technical feature, wherein the technical feature makes a contribution over the prior art, that search and examination of the entire application may be made without a serious burden, and that the claims of the application define the same essential characteristics of a single disclosed embodiment.  This is not found persuasive and is respectfully traversed.
First, the technical features of claim 1 including an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on 
Second, the restriction for examination purposes is proper because all the inventions listed in Groups I-VII, as set forth in section 3 of the Requirement for Restriction mailed 3/1/2021, are independent or distinct and there is a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(b) the prior art applicable to one invention would not likely be applicable to another invention.
For instance, searching and reviewing search results for a prior art reference having a base material with an absorbing compound (Z) and dielectric multilayer film which has a transmittance of less or equal to 10% in a wavelength range from 380 to 700nm (as required by linking claim 1) would not likely be applicable to an optical filter having a thickness of not more than 180 µm (as set forth in claim 6 of Group IV), or be applicable to an optical filter having a resin substrate with particular glass transition temperatures (as set forth in claims 13-14 of Group V). 
Additionally, it is interpreted that claim 1 includes at least the minimum specific structure of the optical filter which is necessary to perform the required functions (a), (b) 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/4/2019, 6/11/2020, 12/11/2020, 3/23/2021 and 4/1/2021 were considered.
Drawings
The drawings are objected to because the element numbers of figure 1 are illegible, and the key in figures 5, 6, 8, 9, 10, 12, 14, 15, 17, 18 and 19 are illegible with regard to which graph is at 0° incidence, and which is at 30° incidence.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 recites the limitation “the wavelength region” in line 3;
the limitation “the wavelength region” in line 7;
the limitation “the wavelength region” in line 8;
the limitation “the maximum transmittance” in line 9; and
the limitation “the perpendicular direction” in line 9.
There is insufficient antecedent basis for this limitation in the claim.
Claims 17-22 are objected to for inheriting the same informalities through their dependency from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 17-22 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi) in view of Yoshioka et al., U.S. Patent Application Publication Number 2016/0195651 A1 (hereafter Yoshioka).
Regarding claims 1, 21 and 22, as best understood, Kakiuchi discloses an optical filter for use with an infrared light imaging device (see at least paragraph [0008]) comprising:
a base material (i) comprising a resin layer containing a compound (Z) having an absorption maximum in the wavelength region of 700 to 930 nm (see for example at least figures 5 and 7, element 2, or elements 2 and 1, as well as paragraphs [0056]-[0059]); and

wherein the optical filter satisfies the following requirements (a) to (c):
(a)    an average value of transmittances measured in the perpendicular direction to the optical filter in the wavelength region of 380 to 700 nm is not more than 10% (see for example at least figure 17);
(b)    the optical filter has a light passband (Za) in the wavelength region of not less than 750 nm, and the maximum transmittance (Td) measured in the perpendicular direction to the optical filter in the light passband (Za) is not less than 45% (see for example at least figure 17). 
Kakiuchi appears to show that an absolute value |Xa-Xb| of a difference between a wavelength (Xa) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter is half the transmittance (Td), and a wavelength (Xb) on the shortest wavelength side, at which a transmittance measured at an angle of 20° to the perpendicular direction to the optical filter is half the transmittance (Td), in the light passband (Za), is not more than 15 nm, and the wavelength (Xa) is in the range of 730 to 980 nm (see at least figure 17 wherein the difference between the transmission at about 49% for the 0° graph, and the transmission at about 49% for the 20° S Polarization graph appears to be not more than 15 nm). 
Kakiuchi further discloses that the object of the invention is to provide an infrared transmission filter with reduced incident angle dependency (see at least the abstract), and configuring the S-IR reflection film (i.e. multilayer dielectric film) to reduce incident 
Kakiuchi does not specifically disclose an absolute value |Xa-Xb| of a difference between a wavelength (Xa) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter is half the transmittance (Td), and a wavelength (Xb) on the shortest wavelength side, at which a transmittance measured at an angle of 30° to the perpendicular direction to the optical filter is half the transmittance (Td), in the light passband (Za), is not more than 15 nm, and the wavelength (Xa) is in the range of 730 to 980 nm.
However, Yoshioka teaches an optical filter for use with an optical sensor device (para. [0123]) including a light-absorbing layer which includes multiple light absorbers (see at least element 12, as well as paragraphs [0049]-[0058] and [0079]-[0082]), and a dielectric multilayer light-reflecting layer (see at least element 13, as well as paragraphs [0116]-[0123]), wherein the absorption characteristics of the light-absorbing layer and the transmission and reflection characteristics of the light-reflecting layer are optimized such that incident angle dependency of the light transmission characteristics of the optical filter are reduced (see at least the abstract as well as paragraphs [0008]-[0011], [0027]-[0033], [0039], [0041] and [0146]-[0147]). The results taught by the optical filter of Yoshioka show that one of ordinary skill in the optical arts may achieve an absolute value |Xa-Xb| of a difference between a wavelength (Xa) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the teachings of Yoshioka so that the absorption characteristics of the base material (e.g. compound (Z)) and the physical characteristics of the dielectric multilayer film are chosen such that an absolute value |Xa-Xb| of a difference between a wavelength (Xa) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter is half the transmittance (Td), and a wavelength (Xb) on the shortest wavelength side, at which a transmittance measured at an angle of 30° to the perpendicular direction to the optical filter is half the transmittance (Td), in the light passband (Za), is not more than 15 nm, and the wavelength (Xa) is in the range of 730 to 980 nm, for the purpose of effectively controlling the exact wavelength transmission spectrum of the optical filter while simultaneously reducing the incident angle dependency of the transmission characteristics.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose appropriate absorption characteristics of the base material and the physical characteristics of the dielectric multilayer film for a particular optical application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to design the base In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc.
Regarding claim 17, as best understood, Yoshioka further teaches that the optical filter may have a light stopband (Zb) in a region on a longer wavelength side than the light passband (Za), and the minimum transmittance (Te) measured in the perpendicular direction to the optical filter in the light stopband (Zb) is not more than 10% (see at least figure 5 of Yoshioka, the region between 700 and 1100 nm, as well as the combination of Kakiuchi and Yoshioka set forth above).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the further teachings of Yoshioka so that the absorption characteristics of the base material (e.g. compound (Z)) and the physical characteristics of the dielectric multilayer film are chosen such that the optical filter has a light stopband (Zb) in a region on a longer wavelength side than the light passband (Za), and the minimum transmittance (Te) measured in the perpendicular direction to the optical filter in the light stopband (Zb) is not more than 10%, for the purpose of effectively controlling the exact wavelength transmission spectrum and stopband of the optical filter.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose appropriate absorption characteristics of the base material and the physical characteristics of the dielectric multilayer film for a particular optical application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to design the base material and dielectric multilayer film to have a light stopband (Zb) in a region on a longer wavelength side than the light passband (Za), and the minimum transmittance In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, at least claim 17 does not provide any structural features of the dielectric multilayer, such as any structure associated with the number of filter layers, thicknesses, materials, and/or refractive indices of materials, which would distinguished the claim from the prior art in terms of structure rather than function.
Regarding claim 18, as best understood, Yoshioka further teaches that the optical filter includes a light-absorbing layer which includes multiple light absorbers (see at least element 12, as well as paragraphs [0049]-[0058] and [0079]-[0082]), and a dielectric multilayer light-reflecting layer (see at least element 13, as well as paragraphs [0116]-[0123]), wherein the absorption characteristics of the light-absorbing layer and the transmission and reflection characteristics of the light-reflecting layer are optimized such that incident angle dependency of the light transmission characteristics of the 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the further teachings of Yoshioka so that the absorption characteristics of the base material (e.g. compound (Z)) and the physical characteristics of the dielectric multilayer film are chosen such that an absolute value |Xg-Xh| of a difference between a wavelength (Xg) on the longest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter is half the transmittance (Td), and a wavelength (Xh) on the longest wavelength side, at which a transmittance measured at an angle of 30° to the perpendicular direction to the optical filter is half the transmittance (Td), in the light passband (Za), is not more than 30 nm, for the purpose of effectively controlling the exact wavelength transmission and cutoff spectrum of the optical filter while simultaneously reducing the incident angle dependency of the transmission characteristics.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in 
Regarding claim 19, as best understood, Yoshioka further teaches that the base material of the optical filter contains a compound (Y) having an absorption maximum on a longer wavelength side than the light passband (Za) (see at least near-infrared absorber A, paragraphs [0079]-[0082] and figure 5 of Yoshioka, the region between 700 and 1100 nm, as well as the combination of Kakiuchi and Yoshioka set forth above).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the further teachings of Yoshioka so that the base material of the optical filter contains a compound (Y) having an absorption maximum on a longer wavelength side than the light passband (Za), for the purpose of effectively controlling the exact wavelength transmission/cutoff spectrum and stopband of the optical filter while simultaneously reducing the incident angle dependency of the transmission characteristics.
Regarding claim 20, as best understood, Yoshioka further teaches that when a wavelength at which a transmittance measured in the perpendicular direction to the optical filter in the light passband (Za) is maximum is a wavelength (Xc), an absorption maximum wavelength of the compound (Y) is about wavelength (Xc) + 100 nm (see at least near-infrared absorber A, paragraphs [0079]-[0081] and figure 5 of Yoshioka, as well as the combination of Kakiuchi and Yoshioka set forth above).

Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to achieve a desired transmission of the optical filter by choosing appropriate absorptive compounds for the base material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to design the base material and dielectric multilayer film such that when a wavelength at which a transmittance measured in the perpendicular direction to the optical filter in the light passband (Za) is maximum is a wavelength (Xc), an absorption maximum wavelength of the compound (Y) is about wavelength (Xc) + 100 nm, for the purpose of effectively controlling the exact wavelength transmission spectrum and stopband of the optical filter. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Tsubouchi, US 2014/0350146 A1, discloses a near-infrared cut filter having a low incidence angle dependence wherein an absolute value |Xa-Xb| of a difference between a wavelength (Xa) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter is half the transmittance (Td), and a wavelength (Xb) on the shortest wavelength side, at which a transmittance measured at an angle of 30° to the perpendicular direction to the optical filter is half the transmittance (Td), in the light passband (Za), is not more than 15 nm (see at least figures 4 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/19/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872